Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (JP 2013-220714 A) in view of Fukawatase (JP 2014-12475 A), both previously cited by applicant.
Regarding claims 1, 5, and 8-10, Yamaoka et al. (Figs. 1-7) discloses a passenger restraining device 32, 34 for restraining a passenger seated in a seat 10 of a vehicle, the passenger restraining device 32, 34 comprising: 
a pair of airbags 36, 40 stowable in an inner portion on both left and right sides of the seat, respectively, for expansion and deployment to left and right sides of the passenger, respectively, 
a left side tensile cloth 28 and a right side tensile cloth 28 stowable from within a seatback 14 of the seat to within a seat cushion 12 of the seat which are deployable on exterior surfaces of each airbag of the pair of the airbags during expansion and deployment of the pair of airbags, and 
the left side tensile cloth 28 and the right side tensile cloth 28 are deployable outside the seat cushion on a side part of the seat stretched between the seatback 14 and the seat cushion 12.
But Yamaoka et al. does not disclose a lower tensile cloth. Fukawatase (Figs. 1-8) discloses that it is known in the art to provide a passenger restraining device comprising 		
a lower tensile cloth 32 that extends in a left-right direction in the inner portion of the seat cushion 12 and connects front end of a tensile cloth 34, 36, 38, 38M, 38F, wherein 
the lower tensile cloth 32 is disposed at least in a vicinity of a center in the left-right direction of the seat cushion, and further disposed more on a front side of a center of the seat cushion in a front-rear direction (at least Figs. 1, 2, 4, 6, 7), 
the tensile cloth 34, 36, 38, 38M, 38F within the inner portion of the seat cushion is disposed to extend in the left direction rearwardly (at least Figs. 1, 2, 4, 6, 7) from left end of the lower tensile cloth 32 within the inner portion of the seat cushion (claim 1);
wherein a length of the lower tensile cloth 32 in the left-right direction is configured to be narrower than a width of a waist part/portion of the passenger when viewed from a front of the passenger when seated, when both left and right legs of the passenger are positioned at the center of the seat cushion in the left-right direction (at least Figs. 1, 2, 4, 6, 7)(claims 5, 8, 9); 
wherein the lower tensile 32 has a length in the left-right direction that is shorter than a width of the seat cushion 12 (claim 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the tensile cloth 28, 28 serving as the left side tensile cloth 28 and the right side tensile cloth 28 of Yamaoka et al. with the lower tensile cloth 32 serving as a tension imparting means for the side deployment member 34 according to the teachings of Fukawatase, as well as modifying the tensile cloths 28, 28 of Yamaoka et al. according to the teachings of Fukawatase, in order to achieve the desirable result of providing a tension imparting means to the tension cloths 28, 28 of Yamaoka et al. 
As a result, 
the lower tensile cloth 32 that extends in a left-right direction in the inner portion of the seat cushion 12 and connects front ends of the left side tensile cloth 28 and the right side tensile cloth 28, wherein 
the left side tensile cloth 28 and the right side tensile cloth 28 within the inner portion of the seat cushion 12 are disposed to extend in both left and right directions rearwardly from both left and right ends of the lower tensile cloth 32 within the inner portion of the seat cushion;
the left side tensile cloth stowed within the inner portion of the seat cushion, the right side tensile cloth stowed within the inner portion of the seat cushion and the lower tensile cloth stowed within the inner portion of the seat cushion define three sides of a trapezoid when viewed from above.  
Regarding claim 2-4 and 7, Yamaoka et al. (Figs. 1-7) discloses a passenger restraining device 32, 34, 
(claim 2) wherein the pair of airbags 36, 40 are provided in the inner portion of the seatback 14 of the seat 10 on both the left and right sides;
(claim 3) wherein a point of cleavage of the seat cushion 12 by the left side tensile cloth 28 and the right side tensile cloth 28 is disposed rear of the center of the seat cushion in the front-rear direction (at least Figs. 2, 4);
(claims 4 and 7) wherein the left side tensile cloth 28 and the right side tensile cloth 28 are configured to pass laterally along a femur of the passenger between the seatback 14 and the seat cushion 12 when deployed on the side part of the seat 10 (at least Fig. 4).
Regarding claim 11, Yamaoka et al. (Figs. 1-7) discloses a passenger restraining device 32, 34 for restraining a passenger seated in a seat 10 of a vehicle, the passenger restraining device 32, 34 comprising: 
first and second airbags 36, 40 stowable within first and second lateral sides of a seatback of the seat, respectively, for expansion and deployment to first and second lateral sides of the passenger, respectively, 
a first tensile cloth 28 stowable from within the first lateral side of the seatback 14 to within a seat cushion 12 of the seat and deployable on an exterior surface of the first airbag during expansion and deployment of the first airbag; 
a second tensile cloth 28 stowable from within the second lateral side of the seatback 14 to within the seat cushion 12 and deployable on an exterior surface of the second airbag during expansion and deployment of the second airbag.
But Yamaoka et al. does not disclose a lower tensile cloth. Fukawatase (Figs. 1-8) discloses that it is known in the art to provide a passenger restraining device, comprising a lower tensile cloth 32 disposed within the seat cushion 12 and laterally extending to a first tensile cloth 34, 36, 38, 38M, 38F.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second tensile cloths 28, 28 of Yamaoka et al. with the lower tensile cloth 32 serving as a tension imparting means for the side deployment member 34 according to the teachings of Fukawatase, as well as modifying the tensile cloths 28, 28 of Yamaoka et al. according to the teachings of Fukawatase, in order to achieve the desirable result of providing a tension imparting means to the tension cloths 28, 28 of Yamaoka et al. 
As a result, the lower tensile cloth is disposed within the seat cushion and laterally extending between the first and second tensile cloths; and the first and second tensile cloths and the lower tensile cloth cooperate to define three sides of a trapezoid within the seat cushion when viewed from above and during stowage within the seat cushion.
Claim 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (JP 2014-12475 A) in view of Yamaoka et al. (JP 2013-220714 A), both previously cited by applicant.
Regarding claims 1-5 and 7-10, Fukawatase (Figs. 1-8) discloses a passenger restraining device 51 for restraining a passenger seated in a seat 50 of a vehicle, the passenger restraining device 51 comprising:
a left airbag 54 stowable in an inner portion on left side of the seat for expansion and deployment to left side of the passenger, 
a left side tensile cloth 34, 36, 38, 38M, 38F stowable from within a seatback 14 of the seat to within a seat cushion 12 of the seat which is deployable on exterior surface of the airbag during expansion and deployment of airbag, and 		
a lower tensile cloth 32 that extends in a left-right direction in the inner portion of the seat cushion 12 and connects front end of the left side tensile cloth 34, 36, 38, 38M, 38F, wherein 
the lower tensile cloth 32 is disposed at least in a vicinity of a center in the left-right direction of the seat cushion, and further disposed more on a front side of a center of the seat cushion in a front-rear direction (at least Figs. 1, 2, 4, 6, 7), 
the left side tensile cloth 34, 36, 38, 38M, 38F within the inner portion of the seat cushion is disposed to extend in left direction rearwardly (at least Figs. 1, 2, 4, 6, 7) from left end of the lower tensile cloth 32 within the inner portion of the seat cushion (claim 1);
the left side tensile cloth is deployable outside the seat cushion on a side part of the seat stretched between the seatback and the seat cushion (claim 1);
wherein a length of the lower tensile cloth 32 in the left-right direction is configured to be narrower than a width of a waist part/portion of the passenger when viewed from a front of the passenger when seated, when both left and right legs of the passenger are positioned at the center of the seat cushion in the left-right direction (at least Figs. 1, 2, 4, 6, 7)(claims 5, 8, 9); 
wherein the lower tensile 32 has a length in the left-right direction that is shorter than a width of the seat cushion 12 (claim 10).
But Fukawatase et al. does not disclose a right airbag and a right side tensile cloth. Yamaoka et al. (Figs. 1-7) discloses that it is known in the art to provide a passenger restraining device 32, 34 for restraining a passenger seated in a seat 10 of a vehicle, the passenger restraining device 32, 34 comprising: 
a pair of airbags 36, 40 stowable in an inner portion on both left and right sides of the seat, respectively, for expansion and deployment to left and right sides of the passenger, respectively, 
a left side tensile cloth 28 and a right side tensile cloth 28 stowable from within a seatback 14 of the seat to within a seat cushion 12 of the seat which are deployable on exterior surfaces of each airbag of the pair of the airbags during expansion and deployment of the pair of airbags, and 
the left side tensile cloth 28 and the right side tensile cloth 28 are deployable outside the seat cushion on a side part of the seat stretched between the seatback 14 and the seat cushion 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the passenger restraining device of Fukawatase with a right airbag and a right side tensile cloth according to the teachings of Yamaoka et al., in a mirrored image with respect to the centerline of the seat, in order to achieve the desirable result of also protecting a right side of the passenger seated in the seat of the vehicle. 
As a result, 
the lower tensile cloth 32 that extends in a left-right direction in the inner portion of the seat cushion 12 and connects front ends of the left side tensile cloth 28 and the right side tensile cloth 28, wherein 
the left side tensile cloth 28 and the right side tensile cloth 28 within the inner portion of the seat cushion 12 are disposed to extend in both left and right directions rearwardly from both left and right ends of the lower tensile cloth 32 within the inner portion of the seat cushion;
the left side tensile cloth and the right side tensile cloth are deployable outside of the seat cushion on a side part of the seat stretched between the seatback and the seat cushion, and 
the left side tensile cloth stowed within the inner portion of the seat cushion, the right side tensile cloth stowed within the inner portion of the seat cushion and the lower tensile cloth stowed within the inner portion of the seat cushion define three sides of a trapezoid when viewed from above (claim 1);
(claim 2) wherein the pair of airbags 54 are provided in the inner portion of the seatback 14 of the seat 50 on both the left and right sides;
(claim 3) wherein a point of cleavage of the seat cushion 12 by the left side tensile cloth 34, 36, 38, 38M, 38F and the right side tensile cloth 34, 36, 38, 38M, 38F is disposed rear of the center of the seat cushion 12 in the front-rear direction;
(claims 4 and 7) wherein the left side tensile cloth 34, 36, 38, 38M, 38F and the right side tensile cloth 34, 36, 38, 38M, 38F are configured to pass laterally along a femur of the passenger between the seatback 14 and the seat cushion 12 when deployed on the side part of the seat 50.  
Regarding claim 11, Fukawatase (Figs. 1-8) discloses a passenger restraining device 51 for restraining a passenger seated in a seat 50 of a vehicle, the passenger restraining device 51 comprising:
first airbag 54 stowable within first lateral side of a seatback 14 of the seat 50, respectively, for expansion and deployment to first lateral side of the passenger, respectively, 
a first tensile cloth 34, 36, 38, 38M, 38F stowable from within the first lateral side of the seatback 14 to within a seat cushion 12 of the seat and deployable on an exterior surface of the first airbag during expansion and deployment of the first airbag; 
a lower tensile cloth 32 disposed within the seat cushion 12 and laterally extending from the first tensile cloth 34, 36, 38, 38M, 38F. 
But Fukawatase et al. does not disclose a second airbag and a second tensile cloth. Yamaoka et al. (Figs. 1-7) discloses that it is known in the art to provide a passenger restraining device 32, 34 for restraining a passenger seated in a seat 10 of a vehicle, the passenger restraining device 32, 34 comprising: 
first and second airbags 36, 40 stowable within first and second lateral sides of a seatback of the seat, respectively, for expansion and deployment to first and second lateral sides of the passenger, respectively, 
a first tensile cloth 28 stowable from within the first lateral side of the seatback 14 to within a seat cushion 12 of the seat and deployable on an exterior surface of the first airbag during expansion and deployment of the first airbag; 
a second tensile cloth 28 stowable from within the second lateral side of the seatback 14 to within the seat cushion 12 and deployable on an exterior surface of the second airbag during expansion and deployment of the second airbag.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the passenger restraining device of Fukawatase with a second airbag and a second side tensile cloth according to the teachings of Yamaoka et al., in a mirrored image with respect to the centerline of the seat, in order to achieve the desirable result of also protecting a second side of the passenger seated in the seat of the vehicle. 
As a result, the lower tensile cloth is disposed within the seat cushion and laterally extending between the first and second tensile cloths; and the first and second tensile cloths and the lower tensile cloth cooperate to define three sides of a trapezoid within the seat cushion when viewed from above and during stowage within the seat cushion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614